Citation Nr: 1533067	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-08 903	)	DATE:	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1955 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.   In a September 1995 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, and the Veteran did not appeal this decision.

2.  Evidence received since the September 1995 rating decision relates to the basis for the prior denial. 

3. Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties. 


CONCLUSIONS OF LAW

1.   The September 1995 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  Evidence received since the September 1995 rating decision with regard to bilateral hearing loss is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In September 1995, the Veteran's claim for entitlement to service connection for bilateral hearing loss was denied by the Roanoke, Virginia RO, as there was no evidence the bilateral hearing loss occurred in service.  That decision is final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

In 2011, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in its July 2011 rating decision.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the September 1995 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, in a June 2011 treatment note, a private physician opined that the Veteran's bilateral hearing loss stemmed from the Veteran's military service.  Treatment notes from private physicians and VA examiners also document the Veteran's bilateral hearing loss.

This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of disability and lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.        

Pertinent Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).


Merits of the Claim for Bilateral Hearing Loss 

The Veteran contends that he is entitled to service connection for left ear hearing loss.  For the foregoing reasons, the Board finds that service connection is warranted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 and 38 U.S.C.A. § 1110.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  As stated previously, to receive entitlement for service connection for hearing loss, the Veteran must also have experienced an-service incurrence or aggravation of a disease or injury.  38 38 C.F.R. § 3.303(a).  

Even if audiometric testing revealed that a veteran's hearing loss was within normal limits at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d).  

Evidence in the Veteran's file demonstrates that throughout his time of service, the Veteran's hearing abilities decreased, although not to the level of a hearing loss disability.  Moreover, as indicated by his DD 214 Form and service treatment records, he was exposed to noise, treated for ear problems, and underwent changes in his ear structure.  

Throughout the Veteran's time in service, his hearing abilities decreased.  In July 1962, for example, he scored the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
10
5
0
RIGHT
15
10
5
5
10


By the end of his service, the Veteran had lost some hearing ability.  In June 1974, he scored the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
15
15
RIGHT
5
5
5
10
25

Thus, while the Veteran did not register hearing loss for VA purposes, his exit examination demonstrated that he had undergone hearing changes throughout his 19 years of service.  

Moreover, the Veteran underwent changes in the structure of his ear.  While the Veteran's entrance examination did not reveal any structural abnormalities in his ear, a February 1959 examination revealed the Veteran suffered from bilateral retracted tempanic membranes.  Furthermore, the Veteran suffered from ear maladies throughout his 19 years of service.  In July 1963, he reported ear pain and drainage from his ears; in August 1966, he reported ear aches and an inflammation in his ear canal; in September 1966, he had his ear drained, and in August 1968, he sought medical attention for ear infections several times. 

After service, the Veteran sought medical care for ear infections, drainage or blockages in his ear canal, and cerumen impaction numerous times, specifically in September 2004, September 2006, October 2007, February 2008, June 2008, August 2008, December 2008, and May 2009.      

In June 2011, the Veteran underwent a private audiological examination which revealed bilateral hearing loss.  The physician opined that the Veteran had significant exposure to high intensity noise levels, frequently without ear protection, throughout his service.  Thus, the physician concluded that the Veteran's military service was at least as likely as not a contributing factor to his hearing loss.  As the physician discussed the Veteran's symptoms, service, and statements, the Board finds his statements probative. 

Later in June 2011, the Veteran underwent a VA audiological examination, which revealed bilateral hearing loss.  The examiner found that the Veteran's current hearing loss was not related to his noise exposure in military service.  He opined that  "The rationale is that a hearing test done at his retirement had thresholds that were 25 db HL or better in both ears . . . Noise only affects hearing when it occurs and does not have a continuing or progressive effect."   

Given the above, the Board finds the evidence is at least in equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left ankle disability is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted. 




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


